EXHIBIT 99.1 N E W SR E L E A S E HAVERTYS REPORTS EPS OF $0.38 FOR 2($0.20) IN 2009 ATLANTA, GEORGIA, February 28, 2011 HAVERTY FURNITURE COMPANIES, INC. (NYSE: HVT and HVT.A) reports fourth quarter and full year 2010 operating results.The earnings per share for the fourth quarter of 2010 were $0.25 compared to $0.42 for the same period of 2009.The earnings for the year ended December 31, 2010 are $0.38 compared to a loss per share of ($0.20) for 2009. Clarence H. Smith, president and chief executive officer, said, “We are pleased to report a profitable year for Havertys.Although our industry faces the challenges of still-depressed housing values and sales activity, 2010 was a successful year for Havertys.Sales increased 5.5% in 2010, with comparable store sales up 7.0%, and our ability to maintain expense discipline and leverage our SG&A costs was essential to our profitability.Our merchandising methods also proved especially beneficial as product costs rose in the second half of the year. We made judicious decisions on several of our stores in 2010, closing four in weakening locations.The difficult retail environment also creates affordable opportunities for repositioning older stores and opening new locations.We entered the Columbus, Georgia market in the fourth quarter of 2010 by renovating a former Circuit City location.During 2011, we plan to enter the Boca Raton, Florida market, using a location being vacated by a furniture retailer and strengthening our position in southeast Florida. Havertys is a great brand and we have a solid position in our markets.We expect that as general economic conditions continue to recover and housing stabilizes the demand for furniture will also improve.” Financial Highlights Fourth Quarter 2010 Compared to Fourth Quarter 2009 · Net sales were relatively flat at $162.1 million and comparable store sales increased 1.9%. · Gross profit margins were 51.0% as a percent of sales compared to 53.0%.The decrease was as expected and is due partly to more promotional pricing and partially to changes in our LIFO inventory reserve due to moderate inflation. The increase in the LIFO reserve was a negative impact of $0.5 million (0.3% of sales) in 2010 compared to the positive impact of a $0.6 million (0.4% of sales) reduction in the reserve in 2009. · Selling, general and administrative costs increased slightly in dollars and 0.3% as a percent of net sales.We increased television advertising in 2010 by approximately $1.4 million and we experienced higher fuel costs in our delivery expense.These were largely offset by lower occupancy expenses including rent, property taxes and depreciation. · Other income includes $1.5 million in gains from the sale of a warehouse closed in a prior year. · Income tax expense includes a decrease to our valuation allowance on deferred tax assets of $2.1 million, an increase of $0.09 in per share earnings compared to the prior period increase in the allowance of $0.6 million, a decrease of $0.03 in per share earnings. · Our retail store count at December 31, 2010 was 118 versus 121 at the end of 2009. NEWS RELEASE - FEBRUARY 28, 2011 Page 2 HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES Twelve Months ended December 31, 2010 Compared to Same Period of 2009 · Net sales increased 5.5% to $620.3 million and comparable store sales increased 7.0% · Gross profit margins declined by 0.5% to 51.4% as a percent of sales due to the negative impact of a $1.5 million (0.2% of sales) increase in our LIFO reserve compared to a $1.1 million (0.2% of sales) decrease in the reserve in 2009. · Selling, general and administrative costs increased $1.4 million, but declined 2.5% as a percent of net sales for 2010, demonstrating the available leverage of expenses as sales increased 5.5 %. · Income tax expense includes a reduction in our valuation allowance on deferred tax assets of $3.1 million, an increase of $0.14 in per share earnings compared to the prior period increase in the allowance of $0.7 million, which had a negligible impact on earnings per share. · Cash at the end of 2010 totaled $58.0 million, an increase of $13.6 million.We have no funded debt and $40.5 million of availability under our credit facility. Expectations and Other · The first half of 2010 was relatively robust as consumer confidence improved and housing activity was buoyed by the home buyer tax credit.Total delivered sales for the first quarter to date of 2011 are 4% lower than the same period last year while total written business is down 2%.Our total sales and comparable store sales for the full year of 2011 are expected to be positive but we believe total sales will remain below our 2008 level. · We anticipate that merchandise costs for 2011 will be pressured somewhat by labor rates and increasing transportation and commodity costs.However, we expect that annual gross margin for 2011 will be similar to our annual 2010 level. · We are planning to open a store in Boca Raton, Florida during the third quarter of 2011. This, and other store changes, should result in a 1% increase in total retail square footage over 2010. · Cash flow from operations for the year ended December 31, 2010 was $24.2 million. · Our planned capital expenditures for 2011 are $15.2 million. NEWS RELEASE – February 28, 2011 Page 3 HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended December 31, Year Ended December 31, (Amounts in thousands except per share data) Net sales $ Cost of goods sold Gross profit Credit service charges Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts Other income, net (2,026 ) (210 ) (2,281 ) (190 ) Income (loss) before income taxes (5,408 ) Income tax expense (benefit) (1,557 ) (1,229 ) Net income (loss) $ ) Basic earnings (loss) per share: Common Stock $ ) Class A Common Stock $ ) Diluted earnings (loss) per share: Common Stock $ ) Class A Common Stock $ ) Basic weighted average shares outstanding: Common Stock Class A Common Stock Diluted weighted average shares outstanding: Common Stock Class A Common Stock Cash Dividends per common share: Common Stock $ Class A Common Stock $ NEWS RELEASE – February 28, 2011 Page 4 HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES Consolidated Balance Sheets (Unaudited) December 31, (In thousands, except per share data) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ NEWS RELEASE – February 28, 2011 Page 5 HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Year ended December 31, (In thousands) Cash Flows from Operating Activities Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Deferred income taxes (2,953 ) (2,200 ) Share-based compensation expense Changes in LIFO inventory allowance (1,134 ) Provision for doubtful accounts Net gain on sale of property and equipment (1,653 ) (21 ) (4 ) Other (628 ) (547 ) Changes in operating assets and liabilities: Accounts receivable Inventories (141 ) (2,288 ) Customer deposits (417 ) (4,404 ) Other assets and liabilities (462 ) (4,862 ) Accounts payable and accrued liabilities (2,351 ) (8,764 ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Capital expenditures (14,053 ) (3,259 ) (9,544 ) Proceeds from sale-leaseback transaction — — Proceeds from sale of property and equipment 31 Other investing activities — 43 Net Cash (Used in) Provided by Investing Activities (11,197 ) (8,802 ) Cash Flows from Financing Activities Proceeds from borrowings under revolving credit facilities — Payments of borrowings under revolving credit facilities — (5,800 ) (161,390 ) Net change in borrowings under revolving credit facilities — — — Payments on long-term debt and lease obligations (385 ) (311 ) (21,190 ) Treasury stock acquired — — (1,806 ) Proceeds from exercise of stock options 92 Dividends paid (2,168 ) (473 ) (4,246 ) Other financing activities (191 ) (474 ) (1,492 ) Net Cash Provided by (Used In) Financing Activities (1,166 ) (28,368 ) Increase in cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year $ $ $ NEWS RELEASE – February 28, 2011Page 6 HAVERTY FURNITURE COMPANIES, INC. and SUBSIDIARIES Havertys, established in 1885, is a full-service home furnishings retailer with 118 showrooms in 17 states in the Southern and Midwestern regions providing its customers with a wide selection of quality merchandise in middle to upper-middle price ranges.Additional information is available on the company’s website at www.havertys.com News releases include forward-looking statements, which are subject to risks and uncertainties.Factors that might cause actual results to differ materially from future results expressed or implied by such forward-looking statements include, but are not limited to, general economic conditions, the consumer spending environment for large ticket items, competition in the retail furniture industry and other uncertainties detailed from time to time in the company’s reports filed with the SEC. The company will sponsor a conference call Tuesday, March 1, 2011 at 10:00 a.m. Eastern Daylight Time to review the results.Listen-only access to the call is available via the web at www.havertys.com (For Investors) and at www.streetevents.com (Individual Investor Center), both live and for a limited time, on a replay basis. Contacts: Haverty Furniture Companies, Inc. Dennis L. Fink, 404-443-2900 EVP & CFO or Jenny Hill Parker, 404-443-2900 SVP, Finance, Secretary and Treasurer Source:Haverty Furniture Companies, Inc.
